DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
	112(b) rejections. Applicant’s amendment overcomes the 112(b) rejection to the claims. 
	112(a) rejections. Applicant’s arguments regarding the 112(a) rejections have been considered and found unpersuasive. Thus, the 112(a) rejections are maintained.  The examiner’s response to Applicant’s arguments is presented here.  Please also see the dedicated 112(a) section in this official action. 
	Applicant’s Remarks, pages 8-9.  Applicant’s argument, with respect, are piecemeal regarding the 112(a) rejection; and fail to fully consider and address what is being claimed (e.g. Applicant’s claim 1).  That is to say, the 112(a) rejection is directly tied to the claimed subject matter (e.g. Applicant’s claim 1).  However, instead of addressing the claimed subject matter as a whole, Applicant picks apart the claim features, and picks apart what might be in the application about the features, and in so doing, their arguments correspond to an embodiment that is also not supported by the written description, and also what is not currently being claimed.  
	Applicant argues the following points:
According to Applicant, the claimed “first image signal” corresponds to ‘INPUT IMAGE SIGNAL’ in Fig. 8 (Remarks, page 8);
Applicant’s gives no indication as to what in the written description corresponds to the “second image signal” as claimed; 
Applicant’s gives no indication as to what in the written description corresponds to “motion vector information of the first image signal” as recited in claim 1; and 
Applicant summarizes that the “claimed invention is consistent with the description of the invention provided …in paragraphs [0093] and [0095]” ( Remarks, page 9, last paragraph).  

	The examiner respectfully disagrees with Applicant’s arguments and maintains the rejection. Here is why, addressing each of the four points outlined above. 
	Re: point (1), the examiner will respectfully assume that the first image signal is the INPUT IMAGE SIGNAL of Figure 8.  According to Figure 8, this signal is sent to a compression unit 101, compressed, sent to an image signal transmission unit 102, and then output as (compressed image input signal).  
	Re: points (2) and (3), unlike for the first image signal, Applicant respectfully does not provide any direct match to what in the specification corresponds to either one of the second image signal and motion vector information of the first image signal.  So, Applicant states that the first image signal is IMAGE SIGNAL of Figure 8.  This figure is reproduced below for convenience. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	Re: the second image signal, as per claim 1, here is what Figure 8 should show:
a second image signal received which receives a second image signal, from the image processing device, the second image signal being generated by performing the image processing for the first image signal in the image processing device based on the instruction information. 
	Looking at Figure 8, the INSTRUCTION INFORMATION being fed into Fig; 8: 102, is presumably the instruction information  generated by the “instruction information generator” of claim 1.  Therefore, the “second image signal” is presumably the “INSTRUCTION INFORMATION (COMPRESSED IMAGE INPUT SIGNAL)” in Figure 8, and presumably it is fed to “a second image signal receiver”, though not illustrated in Figure 8.
	Now, looking for an image processor which generates a motion vector information of the first image signal and applies the motion vector information to the second image signal to generate a third image signal. This is not in Figure 8.  There are no motion vectors in Figure 8.  One has to look, now, to Figure 10 *(which the Examiner cited and referenced in her prior office action).  Figure 10 is reproduced below for convenience:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Now with respect to Figure 10, there is a need to find: an image processor which generates a motion vector information of the first image signal and applies the motion vector information to the second image signal to generate a third image signal.  Here are the issues: 
The “second decoding unit” is the closest guess to Applicant’s claimed “an image processor”.  Though loosely processing, what it does is extract motion vector information in a decoding process (para. 95).  In Figure 10, this is the only place where “motion vector information” can be found in the specification. 
However, this is extracted from the “image input signal”, which is not the same as that in Figure 8, which Applicant argues is, in fact, the first image signal. What Figure 10 is, is one of at least two examples of the decoding unit of Figure 8 (104a), which has nothing or little to do with the “image input signal” that Applicant argues is the first image signal, as claimed, and its *claimed* relationship to instruction information and the second image signal. 
Also, the “DIFFERENTIAL IMAGE SIGNAL” of Figure 10, is one in which the motion vector information has been removed from a corrected image input signal (see para. 93).  However, “corrected image input signal” is not claimed. Even still, it is the “DIFFERENTIAL IMAGE SIGNAL” that appears to have motion vector information applied (see Figure 10), not to “the second image signal” as claimed.  Look also at Figure 8.  
All of the image processing activity related to the DIFFERENTIAL IMAGE SIGNAL is in the top half of Figure 8, with no relation to what Applicant insists is the “first image signal” toward the bottom. 

	Finally, to point (4), as can be shown above, the examiner also looks to paras. 93 and 95.  But when read with respect to the remainder of the description and Figures, finds that either the independent claims are missing one or more critical steps/features, or there lacks support in the specification for the above claim features as currently written. The same analysis applies to both independent claims, and the dependent claims are rejected based on their dependencies.  Please see remainder of this official action for details.  


	


Claim Rejections - 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 1, the instant claim recites, in part:

an instruction information generator which generates instruction information on an image processing to be performed…
an image signal transmitter which transmits…the instruction information and the first image signal received by the first image signal receiver; 
a second image signal receiver which receives a second image signal…, the second image signal being generated by performing the image processing for the first image signal in the image processing device based on the instruction information; 
	an image processor which generates a motion vector information of the first image signal and performs a processing to apply the motion vector information to the second image signal…

	The closest description or support in the specification to the above claim features (which are also almost identically recited in independent claim 5) is found in Figure 8 (per Applicant’s arguments, see the “Response to Arguments” section) and Figure 10 of Applicant’s specification, reproduced below.  It should be noted that it is only with respect to Figure 10 that Applicant’s written description directly describes “motion vector” information. 
	

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


	Here is why there does not seem to be support for the above claim language: 
	Applicant’s claimed “first image signal” seems to correspond to the “image input signal” of Fig. 10; and Applicant’s claimed “instruction information” seems to correspond to the “differential image signal” of Fig. 10.  Per Applicant’s written description, motion vector information is extracted via a decoding process on the input image signal (see specification, para. 95).  However, the written description also states that “the differential image signal is a signal in which the motion vector information is removed from the corrected image input signal generated in a compression encoding process on the second decided image generated by the image processing device” (see para. 93). 
	Of course, as noted in the Response to Arguments section, Applicant argues that the “first image signal” of Applicant’s claims correspond to ‘INPUT IMAGE SIGNAL’ in Fig. 8 (Remarks, page 8).  
	To that end, the response presented above is equally relevant here and reproduced below. 

	Applicant argues the following points:
According to Applicant, the claimed “first image signal” corresponds to ‘INPUT IMAGE SIGNAL’ in Fig. 8 (Remarks, page 8);
Applicant’s gives no indication as to what in the written description corresponds to the “second image signal” as claimed; 
Applicant’s gives no indication as to what in the written description corresponds to “motion vector information of the first image signal” as recited in claim 1; and 
Applicant summarizes that the “claimed invention is consistent with the description of the invention provided …in paragraphs [0093] and [0095]” ( Remarks, page 9, last paragraph).  

	The examiner respectfully disagrees with Applicant’s arguments and maintains the rejection. Here is why, addressing each of the four points outlined above. 
	Re: point (1), the examiner will respectfully assume that the first image signal is the INPUT IMAGE SIGNAL of Figure 8.  According to Figure 8, this signal is sent to a compression unit 101, compressed, sent to an image signal transmission unit 102, and then output as (compressed image input signal).  
	Re: points (2) and (3), unlike for the first image signal, Applicant does not provide any direct match to what in the specification corresponds to either one of the second image signal and motion vector information of the first image signal.  So, Applicant states that the first image signal is IMAGE SIGNAL of Figure 8.  This figure is reproduced below for convenience. 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	Re: the second image signal, as per claim 1, here is what Figure 8 should show:
a second image signal received which receives a second image signal, from the image processing device, the second image signal being generated by performing the image processing for the first image signal in the image processing device based on the instruction information. 
	Looking at Figure 8, the INSTRUCTION INFORMATION being fed into Fig; 8: 102, is presumably the instruction information  generated by the “instruction information generator” of claim 1.  Therefore, the “second image signal” is presumably the “INSTRUCTION INFORMATION (COMPRESSED IMAGE INPUT SIGNAL)” in Figure 8, and presumably it is fed to “a second image signal receiver”, though not illustrated in Figure 8.
	Now, looking for an image processor which generates a motion vector information of the first image signal and applies the motion vector information to the second image signal to generate a third image signal. This is not in Figure 8.  There are no motion vectors in Figure 8.  One has to look, now, to Figure 10 (reproduced above). 
	With respect to Figure 10, there is a need to find: an image processor which generates a motion vector information of the first image signal and applies the motion vector information to the second image signal to generate a third image signal.  Here are the issues: 
The “second decoding unit” is the closest guess to Applicant’s claimed “an image processor”.  Though loosely processing, what it does is extract motion vector information in a decoding process (para. 95).  In Figure 10, this is the only place where “motion vector information” can be found in the specification. 
However, this is extracted from the “image input signal”, which is not the same as that in Figure 8, which Applicant argues is, in fact, the first image signal. What Figure 10 is, is one of at least two examples of the decoding unit of Figure 8 (104a), which has nothing or little to do with the “image input signal” that Applicant argues is the first image signal, as claimed, and its *claimed* relationship to instruction information and the second image signal. 
Also, the “DIFFERENTIAL IMAGE SIGNAL” of Figure 10, is one in which the motion vector information has been removed from a corrected image input signal (see para. 93).  However, “corrected image input signal” is not claimed. Even still, it is the “DIFFERENTIAL IMAGE SIGNAL” that appears to have motion vector information applied (see Figure 10), not to “the second image signal” as claimed.  Look also at Figure 8.  
All of the image processing activity related to the DIFFERENTIAL IMAGE SIGNAL is in the top half of Figure 8, with no relation to what Applicant insists is the “first image signal” toward the bottom. 

	Finally, to point (4), as can be shown above, the examiner also looks to paras. 93 and 95. But when read with respect to the remainder of the description and Figures, finds that either the independent claims are missing one or more critical steps/features, or there lacks support in the specification for the above claim features as currently written. The same analysis applies to both independent claims, and the dependent claims are rejected based on their dependencies.  Please see remainder of this official action for details.  

	Therefore, either the independent claims are missing one or more critical steps/features, or there lacks support in the specification for the above claim features as currently written. The same analysis applies to both independent claims, and the dependent claims are rejected based on their dependencies.  Clarification and correction are respectfully required.  

	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
*   *    *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613